Citation Nr: 0102525	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.

In March 1998, the veteran appeared for a hearing at the RO 
before the undersigned Board Member.  In June 1998, the Board 
remanded the case to the RO for additional evidentiary 
development.  Following this development, the RO 
readjudicated the claim and confirmed its denial of service 
connection for PTSD.  The case was returned to the Board in 
August 2000 and the veteran continues his appeal.

The record reflects that the veteran was found to have 
alcohol dependency with secondary depressed symptoms and a 
mild panic disorder of recent onset on a VA psychiatric 
examination in March 1999.  The veteran's representative has 
contended that the alcohol dependency is a facet of the 
claimant's PTSD.  He has not claimed that service connection 
is warranted for alcohol dependency even if service 
connection is not granted for PTSD, and neither the veteran 
nor his representative claimed that service connection is 
warranted for the panic disorder.  If the veteran believes 
that service connection is warranted for alcohol dependency 
on any other basis or that service connection is warranted 
for the panic disorder, he should so inform the RO, which 
should respond appropriately to any such claim filed by the 
veteran.

The Board notes that in March 1998, the veteran filed service 
connection claims for loss of feeling in his hands and feet 
due to exposure to chemical herbicides, respiratory problems, 
and rheumatoid arthritis of multiple joints, and also 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  These claims 
were all denied by the RO in a March 2000 decision and, in 
response, the veteran filed a notice of disagreement with the 
aforementioned denials in April 2000.  He was issued a 
statement of the case in August 2000 and informed of the 
requirement that he submit a substantive appeal to perfect 
his appeal with respect to these new issues.  Thereafter, no 
written communication addressing any of these issues was 
received from the veteran or his representative.  The Board 
therefore concludes that the veteran is not currently seeking 
appellate review with respect to any of these new issues.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
PTSD has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110. 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides, in pertinent part, that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

Also during the pendency of this appeal, the criteria for 
diagnosising PTSD were revised by the American Psychiatric 
Association in its Diagnostic and Statistical Manual (DSM).  
The VA regulations in effect at the time of the veteran's 
initial claim referred to DSM-III/III-R.  The current revised 
VA regulations address the updated diagnostic criteria for 
PTSD in DSM-IV.  The veteran's representative contends that a 
remand is warranted, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313(1991), so that the RO may consider the 
applicability of the criteria for PTSD in both DSM-III/III-R 
and DSM-IV, respectively cited in the old and new 
regulations, using the version of the DSM which is most 
favorable to the veteran's claim.  However, the Board finds 
that a remand for such consideration is unnecessary as the 
diagnostic criteria in DSM-IV are more favorable towards 
establishing a diagnosis of PTSD and have already been 
applied by the VA psychiatrist in the psychiatric examination 
of March 1999.

The Board also notes that during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for PTSD.  The RO has found the claim to be well 
grounded.  The information required of the veteran to enable 
the RO to obtain evidence pertinent to his claim was 
obtained, and no further information or evidence from the 
veteran is required to substantiate his claim.  The RO has 
obtained the pertinent treatment records and afforded the 
veteran VA examinations and social surveys.  In April 1999, 
the Security Administration (SSA) provided the RO with a copy 
of its decision awarding the veteran disability benefits.  
Although it was unable to comply with the RO's request that 
it provide a copy of the medical records upon which the 
decision was based because those records were located in a 
different office of the SSA, the record reflects that the 
veteran's award of SSA disability benefits was based on 
chronic obstructive pulmonary disease, rheumatoid arthritis 
and a major depressive disorder.  There is no indication that 
additional records pertinent to the veteran's PTSD claim are 
in the possession of the SSA.  

In sum there is no outstanding evidence which should be 
obtained, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the veteran will not be prejudiced as a result 
of the Board deciding this claim without first affording the 
RO an opportunity to consider the claim in light of the VCAA. 

The veteran essentially contends that he has PTSD as a result 
of his service in Vietnam.  His DD 214 and service 
administrative records reflect that the veteran's military 
occupational specialty was that of an infantryman.  He served 
in Vietnam and was awarded the Combat Infantryman Badge and 
the Purple Heart Medal.  As these military decorations 
indicate that he engaged in combat with the enemy and was 
wounded in action, the veracity of his accounts pertaining to 
his personal involvement in combat and exposure to combat-
related stressors is therefore conceded.

The veteran's service medical records reflect in a February 
1968 treatment report that he had been a disciplinary problem 
on the ward while he was being treated for malaria.  In July 
and August 1969, while being treated for an episode of 
recurrent malaria, he was prescribed Valium on several 
occasions.  However, no psychiatric diagnosis was rendered 
during service, and the veteran's psychiatric status was 
found to be normal on a September 1969 examination for 
separation from service. 

The report of an August 1994 VA psychiatric evaluation shows 
that the veteran was diagnosed on Axis I with alcohol 
dependency, abstaining, and on Axis II with a personality 
disorder with avoidant and introversive features.  According 
to the examination report, the veteran reported at the time 
that he had a history of being depressed since 1986 because 
of the failure of his marriage, and that he had also been 
hospitalized twice previously, in 1986, for alcohol 
detoxification and rehabilitation.  He claimed to have been 
abstinent from alcohol ever since he began participating in 
Alcoholics Anonymous meetings in February 1994.  

An August 1994 VA outpatient treatment report shows that the 
veteran was being followed for Trazodone therapy.

The report of an April 1995 VA psychiatric evaluation shows 
that the veteran stated that he had participated in combat 
during military service and was now experiencing psychiatric 
symptomatology manifested by nervousness, paranoid feelings, 
fear of others, depression and occasional nightmares which he 
was unable to recall or described with any detail.  He did 
not present any spontaneous accounts of memory flashbacks, 
nightmares, unusual combat experiences, avoidant behavior or 
hyper-alertness.  The examining psychiatrist noted that the 
veteran smelled markedly of alcohol during the clinical 
evaluation and that he also admitted that he still drank 
alcohol heavily.  The examiner diagnosed the veteran with 
situational adjustment reaction with depressed mood, and 
alcohol dependency and abuse.  The examiner stated that the 
veteran did not meet the criteria for a diagnosis of PTSD.

The report of an April 1995 VA social survey shows that the 
appellant was a combat veteran of the Vietnam War who was 
unemployed at the time and reportedly had not worked since 
December 1994.  According to the veteran, he was terminated 
from his last job because of suspected alcoholism.  Though he 
denied this allegation, he indicated to the VA social 
surveyor that his other former employers may have also 
terminated him because of alcoholism.  An interview with his 
wife produced an account of how the veteran was extremely 
nervous and experienced nightmares which were accentuated by 
cold sweats and his exclaiming "watch out."  The surveyor 
observed that that veteran displayed anxious behavior and bit 
his fingernails.  He had a pronounced cough which seemed to 
worsen as he talked about the Vietnam War and his reactions 
to stress-related matters.  The impression was that the 
veteran had a history of isolative and socially avoidant 
behavior and was receiving treatment at a VA medical 
facility.  According to the veteran, his therapist suggested 
to him that he might have PTSD.  The veteran himself believed 
that he suffered from PTSD.

In March 1998, the veteran appeared for a hearing at the RO 
before the undersigned Veterans Law Judge.  He presented oral 
testimony, the pertinent part of which shows that he was 
receiving psychiatric counseling and psychotropic medication 
from VA for treatment of what he believed to be PTSD.  He 
reported that he had been diagnosed with PTSD during VA 
treatment in January 1998.  The veteran also expressed 
displeasure at having been diagnosed with alcohol dependency 
on several prior occasions.  He stated that he truthfully 
reported that he used alcohol and it was his opinion that the 
diagnosing psychiatrists appeared to be too eager to 
attribute his psychiatric problems to his drinking instead of 
to PTSD.  The veteran expressed his opinion that his use of 
alcohol was not the cause of his psychiatric problems.

VA outpatient medical records, dated from 1995 to 1998, were 
obtained and associated with the veteran's claims folder in 
July 1998.  These show that the veteran received psychiatric 
counseling on several occasions.  PTSD was mentioned in VA 
treatment reports dated in June 1997, May 1998, and June 
1998, but these specific reports did not present PTSD as a 
diagnosis.  These reports also mentioned depression, anxiety, 
chronic alcohol abuse, and alcohol dependence.  However, VA 
treatment reports dated in January 1998 and July 1998 
indicate a diagnosis of PTSD associated with the veteran's 
accounts of exposure to combat-related stressors in service.

A March 1999 VA social survey shows that the veteran reported 
being employed at a steel mill for 15 years until the mill 
closed down, with no steady employment since that time.  He 
reportedly received medication for treatment of depression 
and anxiety attacks.  He claimed to have experienced memory 
flashbacks from his war experiences, excruciating headaches, 
and problems with sleepwalking.  He admitted that he abused 
alcohol in order to escape from his memories of combat.  The 
surveyor's impression was that the veteran reported being in 
constant pain and was reminded of his combat experiences 
daily.

In March 1999, the veteran was examined by a VA in order to 
obtain a definitive psychiatric diagnosis.  The examination 
report reflects that the examiner reviewed the veteran's 
claims file, including his in-service and post-service 
medical, family and employment histories.  The psychiatrist 
found no evidence that the veteran had manifested psychiatric 
symptoms during his period of active duty.  The examiner 
noted that the veteran had a diagnostic history which 
included alcohol dependency, alcoholism, adjustment reaction 
with depressed mood, and depressive disease (not specified).  
The veteran presented a history of participation in combat 
and of being treated during service for complaints of 
paranoia, though the examiner found no records of such 
treatment.  The veteran's subjective symptoms were reported 
as unspecified nightmares which occurred twice per week, 
anxiety attacks which occurred once per month, and 
depression.  In response to the examiner's query of whether 
he experienced flashbacks during the daytime, the veteran 
reported that he did not see anything but would experience 
paranoia when he entered wooded areas or when he saw war 
movies.

On mental status examination, the psychiatrist noted at the 
time that the veteran's breath smelled like alcohol.  The 
veteran appeared moderately anxious and was sometimes 
circumstantial.  He displayed an animated affect and his mood 
was euthymic.  He did not present with any delusional 
thinking or hallucinations and his accounts of flashbacks and 
nightmares were vague.  He denied having homicidal or 
suicidal ideation.  He was oriented times three and possessed 
an intact recent and remote memory.  His speech flow was 
relevant and logical.  According to the veteran, he peered 
out of windows and checked his doors compulsively and 
experienced panic attacks twice per week, with occasional 
sleep problems and mood swings.  The examiner detected no 
impairment of the veteran's thought processes.  The diagnoses 
on Axis I were alcohol dependency with secondary depressed 
symptoms and mild panic disorder of recent onset.  On Axis 
II, the diagnosis was an unspecified personality disorder 
(probably avoidance).  In his commentary, the psychiatrist 
stated that his questions to the veteran were leading, that 
the veteran was rather vague about his PTSD symptoms, and 
that the psychiatrist suspected that the veteran may have 
read a considerable degree about the subject of PTSD.

Although PTSD was mentioned in the veteran's VA outpatient 
treatment reports in June 1997, May 1998, and June 1998, and 
were included in his psychiatric diagnoses in outpatient 
records dated in January 1998 and July 1998, the elements 
supporting the diagnosis are not identified in the records.  
In contrast, detailed information was recorded during the VA 
psychiatric evaluation in October 1994, and it is noteworthy 
that the veteran made no mention during this examination of 
experiencing memory flashbacks or other symptoms relating to 
PTSD and that the pertinent diagnosis at that time was 
alcohol dependency, abstaining.  Similarly, while the 
veteran's history of exposure to combat was noted on VA 
psychiatric evaluation in April 1995, the examiner diagnosed 
situational adjustment reaction with depressed mood and 
alcohol dependency and abuse, and stated that the veteran did 
not meet the criteria for a diagnosis of PTSD.  

The VA social surveys of April 1995 and March 1999, and the 
content of the veteran's oral hearing testimony in March 
1998, show only that the veteran was personally convinced 
that he had a diagnosis of PTSD.  However, as the veteran 
possesses no medical training, he lacks the expertise to make 
medical diagnoses.  To the extent that he is diagnosing 
himself with PTSD, his statements are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA psychiatric evaluation of March 1999 specifically 
addressed the issue of whether the veteran has PTSD and shows 
only diagnoses of alcohol dependency with secondary depressed 
symptoms and mild panic disorder of recent onset.  Though the 
examining psychiatrist had the benefit of inspecting the 
veteran's military and post-service medical records as 
contained in his claims file, following an extensive review 
of this history and a thorough examination of the veteran, 
the examiner concluded that a diagnosis of PTSD was not 
warranted.  The examiner properly supported this conclusion, 
as did the examiners who conducted the prior psychiatric 
evaluations of October 1994 and April 1995.  Therefore, the 
Board concludes that the October 1994, April 1995, and March 
1999 VA examination reports are of far greater probative 
value than the relatively cursory VA outpatient treatment 
reports of January 1998 and July 1998.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have PTSD.  
 

ORDER

Service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

